

116 HJ 27 IH: Further Additional Continuing Appropriations Act, 2019
U.S. House of Representatives
2019-01-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 27IN THE HOUSE OF REPRESENTATIVESJanuary 14, 2019Mrs. Lowey submitted the following joint resolution; which was referred to the Committee on AppropriationsJOINT RESOLUTIONMaking further continuing appropriations for fiscal year 2019, and for other purposes.
	
 That the Continuing Appropriations Act, 2019 (division C of Public Law 115–245) is further amended by striking the date specified in section 105(3) and inserting February 1, 2019.
 This joint resolution may be cited as the Further Additional Continuing Appropriations Act, 2019. 